
	
		II
		111th CONGRESS
		1st Session
		S. 40
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		A bill to designate Fossil Creek, a tributary of the
		  Verde River in the State of Arizona, as a component of the National Wild and
		  Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the
			 Fossil Creek Wild and Scenic River
			 Act.
		2.Designation of
			 wild and scenic river segmentsSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(171)Fossil Creek,
				ArizonaApproximately 16.8 miles of Fossil Creek from the
				confluence of Sand Rock and Calf Pen Canyons to the confluence with the Verde
				River, to be administered by the Secretary of Agriculture in the following
				classes:
					(A)The approximately
				2.7-mile segment from the confluence of Sand Rock and Calf Pen Canyons to the
				point where the segment exits the Fossil Spring Wilderness, as a wild
				river.
					(B)The approximately
				7.5-mile segment from where the segment exits the Fossil Creek Wilderness to
				the boundary of the Mazatzal Wilderness, as a recreational river.
					(C)The 6.6-mile
				segment from the boundary of the Mazatzal Wilderness downstream to the
				confluence with the Verde River, as a wild
				river.
					.
		3.Restoration
			 activities
			(a)Arizona public
			 service companyWithout further consultation under section 7 of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1278), Arizona Public Service
			 Company, the former licensee for the Childs-Irving Hydroelectric Project (FERC
			 project number 2069), may conduct project decommissioning and restoration
			 activities agreed to in the surrender application and relevant docketed filings
			 with the Federal Energy Regulatory Commission.
			(b)Federal and
			 State agenciesFederal and State agencies may conduct native fish
			 restoration and barrier maintenance activities in accordance with the
			 Environmental Assessment, Decision Notice, and Finding of No Significant Impact
			 for the document entitled Native Fish Restoration in Fossil
			 Creek and dated 2004.
			4.Stream
			 monitoringNotwithstanding the
			 amendment made by section 2, the United States Geological Survey or any other
			 entity that has been given written permission for the activity from the
			 Secretary of Agriculture may undertake any necessary activities, including
			 access by any existing road, to install, operate, maintain, or otherwise manage
			 1 or more stream flow gauges in Fossil Creek in cooperation with the Forest
			 Service for the purpose of monitoring and collecting stream flow and other
			 water resource information.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
